DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Terven et al. (US Patent No. 10,827,116 B1).
In considering claim 1, Terven et al. discloses all the claimed subject matter, note 1) the claimed method for calibrating a plurality of cameras in an area is met by the method for self-calibrating a plurality of cameras in an area (Fig. 1, col. 4, lines 26-52), 2) the claimed detecting feature points of a person, wherein the feature points are specific body area of the person, wherein the feature points are within range of the plurality of cameras, wherein dimensions of the specific body area of the person are measured and recorded is met by the steps 110, 115 and 120 which detects an object moving along a route within the area and detecting feature points on the object (Fig. 1, col. 4, lines 26-52), 3) the claimed capturing a first set of one or more images of the feature points by a first one of the plurality of cameras and a second set of one or more images of the feature points by a second one of the plurality of cameras is met by the step 120 which captures a first set of one or more images of the features points of the object along the route by a first one of the plurality of cameras and a second set of one or more images of the features points of the object along the route by a second one of the plurality of cameras (Fig. 1, col. 4, lines 26-52), and 4) the claimed calibrating the first one of the plurality of cameras and the second one of the plurality of cameras by matching same feature points between the first set of one or more images of the object and the second set of one or more images is met by the step 125 which calibrates the first one and the second one of the plurality of cameras by matching same feature points image of the object at same time stamp (Fig. 1, col. 2, lines 53-67 and col. 4, lines 26-52). 
In considering claim 3, the claimed wherein the at least one feature points are lines, dots or polygons is met by the position information of the same feature points is X and Y coordinates within an image (Fig. 3, col. 5, lines 45-53).
In considering claim 4, the claimed wherein a user can manually be involve in the calibrating is met by the user sends command to the cameras (Fig. 4, col. 6, lines 11-31).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Terven et al. (US Patent No. 10,827,116 B1) in view of Kaji (US Patent No. 11,109,006 B2).
In considering claim 2, Terven et al. discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the at least one feature points are not visible to human eyes and RGB cameras, wherein the at least one feature points are visible to infrared cameras. Kaji teaches that it is to be noted that that the R-light image, the G-light image, and the B-light image, which are images of visible light, are frame images of an image content (for example, a moving image), and the IR-light image, which is an image of invisible light, is a pattern image for corresponding point detection (Figs. 17-18, col. 15, line 25 to col. 16, line 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light pattern image as taught by Kaji into Terven et al.’s system in order to allow a corresponding point detection at a higher speed and with higher accuracy.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Koyama et al. (US Patent No. 11,176,707 B2) disclose calibration apparatus and calibration method.
Glaser et al. (US Patent No. 10,721,418 B2) disclose tilt-shift correction for camera arrays.
	Densham et al. (US Patent No. 9,350,923 B2) disclose system and method for tracking.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422